Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Registration Statement on Form S-8 of LRAD Corporation (the “Company”) of our report dated November 20, 2014, relating to our audit of the Company’s September 30, 2014 consolidated financial statements incorporated by reference in this Prospectus, which is part of this Registration Statement. SQUAR, MILNER, PETERSON, MIRANDA & WILLIAMSON, LLP /s/ SQUAR, MILNER, PETERSON, MIRANDA & WILLIAMSON, LLP San Diego, California May 28, 2015
